Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 28, 2020

                                     No. 04-20-00340-CV

                       IN THE INTEREST OF A.R., JR., A CHILD,


                 From the 293rd Judicial District Court, Zavala County, Texas
                             Trial Court No. 18-03-14124-ZCV
                         Honorable Maribel Flores, Judge Presiding


                                        ORDER
          Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on or before January 12, 2021. No further extensions will be granted absent
extenuating circumstances.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court